ROPES & GRAY LLP 1 NEW YORK, NY 10036-8704 WWW.ROPESGRAY.COM December 24, 2014 Lauren D. Macioce T +1 F +1 lauren.macioce@ropesgray.com BY EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Stone Ridge Trust III Ladies and Gentlemen: We are filing today via EDGAR a Registration Statement on Form N-2 pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, on behalf of Stone Ridge Trust III, a Delaware statutory trust. The Trust has filed via EDGAR a Notification of Registration on Form N-8A in conjunction with this filing. Pursuant to Section 6 of the 1933 Act, we have calculated the Registration Fees and have transmitted such fees in the amount of $116.20 through the FEDWIRE system to the Securities and Exchange Commission’s account at U.S. Bank. If you have any questions or need any clarification concerning the foregoing or this transmission, please call the undersigned at (212) 596-9883. Very truly yours, /s/ Lauren D. Macioce cc: Jane Korach Elizabeth J. Reza
